      Case 4:17-cv-07025-SBA Document 105 Filed 01/28/19 Page 1 of 2




 1 Joseph R. Taylor (SBN 129933)
      jtaylor@fkks.com
 2 Tricia L. Legittino (SBN 254311)
      tlegittino@fkks.com
 3 Jessica R. Medina (SBN 302236)
      jmedina@fkks.com
 4 FRANKFURT KURNIT KLEIN & SELZ PC
   2029 Century Park East, Suite 1060
 5 Los Angeles, CA 90067
   Telephone: (310) 579-9600
 6 Facsimile: (310) 579-9650
 7 Attorneys for Counter-Defendants GOG Sp. z o.o.
   (incorrectly named as GOG Limited and GOG
 8 Poland Sp. Z.o.o.)
 9                      UNITED STATES DISTRICT COURT
10                   NORTHERN DISTRICT OF CALIFORNIA
11
12 STARDOCK SYSTEMS, INC.                         Case No. 4:17-cv-07025
13             Plaintiff,                         CERTIFICATION OF
                                                  INTERESTED ENTITIES OR
14       vs.                                      PERSONS
15 PAUL REICHE III and ROBERT                     [FED. R. CIV. P. 7.1; LOCAL RULE
   FREDERICK FORD,                                3-15]
16
            Defendants.
17
   AND RELATED COUNTERCLAIM
18
19
20
21
22
23
24
25
26
27
28

                                              1                           Case No. 2:17-cv-07025
                        CERTIFICATION OF INTERESTED ENTITIES OR PERSONS
      Case 4:17-cv-07025-SBA Document 105 Filed 01/28/19 Page 2 of 2




 1 TO THE CLERK OF THE COURT AND TO ALL PARTIES AND THEIR
 2 ATTORNEYS OF RECORD:
 3        Pursuant to Federal Rule of Civil Procedure 7.1, Counter-Defendant GOG Sp.
 4 z o.o. (incorrectly named as GOG Limited and GOG Poland Sp. Z.o.o.) states that
 5 GOG is a privately-held Polish limited liability company and a wholly-owned
 6 subsidiary of CD Projekt S.A., which is a Polish corporation, and that no publicly
 7 held corporation owns 10% or more of its stock.
 8        Pursuant to Local Rule 3-15, the undersigned, counsel of record for GOG,
 9 certifies that as of this date, GOG is aware of no parties with a pecuniary interest in
10 the outcome of the case, other than the named parties, and GOG’s parent
11 corporation, CD Projekt S.A.
12
13 Dated: January 28, 2019                FRANKFURT KURNIT KLEIN & SELZ PC
14
                                          By:          /s/ Jessica R. Medina
15                                              Tricia L. Legittino
16                                              Jessica R. Medina
                                                Attorneys for Counter-Defendant
17                                              GOG Sp. z o.o. (incorrectly named as GOG
18                                              Limited and GOG Poland Sp. Z.o.o.)

19
20
21
22
23
24
25
26
27
28

                                                2                           Case No. 2:17-cv-07025
                          CERTIFICATION OF INTERESTED ENTITIES OR PERSONS
